DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 5 October 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The patent document, JP 4-128970 is listed on page 27 of the referenced information disclosure statement.  A legible copy, in the English language, has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered.
Continuation
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/527,787, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, at least the features “face thickness that varies with a maximum face thickness of not greater than  0.15 inches” and “a socket wall thickness of at least a portion of the shaft connection system socket is .


Claim Objections
Claims 3 and 19 are objected to because of the following informalities:  In Claim 3, line 2, the feature, shaft connection system, lacks a proper antecedent basis.  If the shaft connection system is intended to be the same feature as the shaft connection system socket, consistent terminology must be used.  The same applies to Claim 19, line 32.  Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities:  The claims do not end with a period, as required.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 4, 7-9, and 11-18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett et al., U.S. Patent Application No. 2012/0270676, in view of Yokota, U.S. Patent Application No. 2008/0009369.  As to Claim 1, Burnett teaches a golf club head comprising a bore defining a shaft axis which intersects a horizontal ground plane to define an origin point and a vertical shaft axis plane, wherein the bore is located at a heel side of the club head, paragraph 0088 and see Figure 1.  A toe side is located opposite the heel side, see Figure 1.  Burnett teaches a face positioned at a front portion of the club head where the club head impacts a golf ball, opposite a rear portion, paragraph 0105.  Burnett teaches that the club head may include an engineered impact point, a top edge height, a lower edge height, and a blade length, measured as claimed, and including a heel blade length section, and a toe blade length section, paragraphs 0094 and 0099.  Heel blade length may be at least 0.8 inches, paragraph 0120.  Burnett teaches that a sole may be positioned at a bottom portion of the club head, a crown may be positioned at a top portion, such that the face, sole and crown define an outer shell, paragraph 0105, noting that a skirt may be virtually absent in places, so that the crown and sole are connected, paragraph 0105.  It is inherent that the club has a center of gravity which may be cg , Xcg and Z cg , as claimed.  A club moment arm may be measured from the center of gravity to the engineered impact point, paragraph 0098.  Burnett teaches a shaft connection system socket extending from the bottom portion of the club head into the interior of the outer shell toward the top portion of the club head and having a socket depth and a socket wall thickness, paragraph 0142 and see Figure 78.  Burnett does not specify a maximum socket wall thickness, but Burnett teaches that weight savings in structural features of the club head provide for weight to be distributed elsewhere, indicating that the weight of a component is a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a socket wall thickness of a at least a portion of the shaft connection system socket of less than 0.15 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  Burnett teaches that the club head may have head volume less than 500 cubic centimeters and characteristic time of at least 240 microseconds,  paragraphs 0105 and 0152.  Burnett, as modified, teaches maximum face thickness no greater than 0.150 inches, paragraph 0152, but Burnett, as modified, is silent as to a variable club face thickness.   Yokota teaches a similar golf club head having a durable and relatively thin face, paragraph 0007.  Yokota teaches that the face thickness may vary, paragraph 0002.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Burnett, as modified, with varied face thickness, as taught by Yokota, to provide Burnett, as modified, with selected areas of the face to be thicker or thinner, to yield the predictable result of facilitating the process of customizing the response of the face.  As to Claim 3, Burnett teaches an intersection of the shaft connection system socket with the sole where the shaft connection system socket includes a distinct socket toe wall (2002) and a distinct socket As to Claim 4, Burnett teaches that a socket fore-wall may support a portion of a heel located stress reducing feature, paragraph 0142.  Further, Burnett teaches that a stress reducing feature on the club head sole may have a leading edge radius of curvature within forty-percent of the curvature of the bulge of the face, paragraph 0124, suggesting that a portion of the socket fore-wall may be curved with the same curvature.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a socket fore-wall having a portion curved with a curvature within forty-percent of the curvature of the bulge of the face, as suggested.  Burnett, as modified, discloses the claimed invention except for disclosing that the majority of the socket fore-wall may be curved with the curvature as claimed.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure a socket fore-wall with a majority having curvature within forty-percent of the curvature of the bulge of the face, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).   As to Claim 7, Burnett teaches that the club head characteristic time may be not more than 257 microseconds, paragraph 0152.  As to Claim 8, Burnett teaches that the height of the center of gravity may be 1.0 – 1.4 inches, paragraph 0139, and that the blade length may be at least 3.1 inches, paragraph 0168.  As to Claim 9, Burnett teaches that the difference in distance between the elevation of the engineered impact point and the center of gravity, and the difference between horizontal distance, parallel to the face, of the engineered impact point and the center of gravity, may both be between -0.5 and positive 0.5 inches, and that the sum of the horizontal distances in a front to back direction of the engineered impact point and the center of gravity may be less than 2.0 As to Claim 11, Burnett teaches a head volume less than 300 cubic centimeters, club moment arm less than 1.1 inches, Ycg distance less than 0.65 inches, and top edge height of 1.1 to 2.1 inches, paragraphs 0153, 0168, 0170, and 0171.  As to Claim 12, Burnett teaches a vertical height above a ground plane of the engineered impact point of 0.6 to 0.9 inches and a Ycg distance less than 0.6, paragraphs 0139 and 0171.  As to Claim 13, Burnett teaches a ratio of club head front-to-back length to blade length less than 0.925, paragraph 0169.  As to Claim 14, Burnett teaches a vertical roll radius between 7 and 13 inches, paragraph 0154.  As to Claim 15, Burnett teaches a channel (stress reducing feature) extending into the outer shell and across a portion of the club head and having a length between a toe-most point and a heel most point, paragraph 0107.  Channel length may be at least as great as the Zcg distance, paragraph 0128.  The channel may comprise a leading edge having a leading edge offset, a trailing edge, a channel width between the leading edge and the trailing edge, and a channel depth, paragraphs 0197, 0116, and see Figure 24.  A portion of the shaft connection system socket may have wall thickness may be greater than a minimum channel wall thickness, paragraph 0144, and a channel width of at least a portion of the channel may be at least ten percent of the Zcg distance, paragraph 0121.  As to Claim 16, Burnett teaches that a portion of a channel may contain an elastic material having a density less than 3 g/cc, with compressive strength less than half that of the outer shell, paragraph 0130.  As to Claim 17, Burnett teaches a channel having an aperture recessed from the sole and extending through the outer shell, with length between toe-most and heel-most points at least fifty percent of Xcg distance and a width separating a leading edge from a trailing edge, paragraphs 0161 and 0164 and see Figure 48.  As to Claim 18, Burnett teaches socket depth of at least a portion of the shaft connection system socket greater than the largest channel depth, paragraph 0145.  
s 2, 10, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett, in view of Yokota, as applied to claim  1 above, and further in view of DeMille et al., U.S. Patent No. 9,782,642.  Burnett, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 2 and 10, Burnett teaches that non-metallic composite material and metallic material with a density of less than 5 g/cc may be used to form the outer shell, paragraph 0074, but Burnett, as modified, is silent as to an outer shell having a portion of the crown made of non-metallic composite and a portion of the outer shell made of metallic material.  DeMille teaches a similar club head where a portion of the crown is made of non-metallic composite material and a portion of the outer shell is made of metallic material, Col. 3, ln. 43-53.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Burnett, as modified, with a composite crown and a portion of the outer shell made of a metallic material, as taught by DeMille, to provide Burnett, as modified, with a known substitute combination of known outer shell materials.  As to Claim 20, Burnett is applied as in Claims 1 and 11.  DeMille is applied as in Claim 2, with the same obviousness rationale being found applicable.  
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett, in view of Yokota, as applied to claim  1 above, and further in view of Allen, U.S. Patent Application No. 2002/0019265.  Burnett, as modified, substantially shows the claimed limitations, as discussed above.  Burnett, as modified, is silent as to the crown-most point of the connection system socket in relation to the elevation of the engineered impact point.  Allen teaches a golf club head including a socket extending from the sole into a hollow interior of the club head, see Figure 3.  The club face includes a component comprised of a cellular wall formed of equally sized cells, paragraph 0097 and see Figure 3.  The crown-most point of the socket is at .  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett, in view of Yokota, as applied to Claims  1, 3, 7, and 8 above, and further in view of DeMille et al. and Allen.  DeMille is applied as in Claim 2 and Allen is applied as in Claim 5, with the same obviousness rationale being found applicable.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-9, and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 9, 10, 3, 6, 8, and 2 of U.S. Patent No. 10,792,542 in view of Yokota, U.S. Patent Application No. 2008/0009369 and Burnett et al., U.S. Patent Application No. In re Aller, 105 USPQ 233.  As to Claim 3, Burnett teaches an intersection of the shaft connection system socket with the sole where the shaft connection system socket includes a distinct socket toe wall (2002) In re Aller, supra.  As to Claim 9, Burnett teaches that the difference in distance between the elevation of the engineered impact point and the center of gravity, and the difference between horizontal distance, parallel to the face, of the engineered impact point and the center of gravity, may both be between -0.5 and positive 0.5 inches, and that the sum of the horizontal distances in a front to back direction of the engineered impact point and the center of gravity may be less than 2.0 inches, paragraph 0119.   It would have been obvious to one of ordinary skill in the art at the effective filing date to configures the center of gravity and the engineered impact point with relative positions as claimed and as taught by Burnett, to provide a known substitute configuration of the location of the center of gravity with .  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        17 August 2021